                Case 2:21-cv-00688-RSL Document 10 Filed 08/02/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE

10
                                                          Cause No. 2:21-cv-00688-RSL
11   ROBERT KESSLER,
12                                Plaintiff,
                                                          PLAINTIFF’S VOLUNTARY MOTION TO
13                            -vs-                        DISMISS
14   8520 14TH LLC and RICHARD                            NOTE ON MOTIONS CALENDAR:
     HECKENLIVELY, individually,                          July 30, 2021
15
                                  Defendants.
16
17            Plaintiff, Robert Kessler, by and through undersigned counsel, hereby file the Plaintiff’s
18
     Unopposed Voluntary Motion to Dismiss this action pursuant to the parties’ settlement agreement.
19
              IT IS SO ORDERED, the above-referenced matter shall be Dismissed with prejudice.
20
21
              Dated this 2nd day of August, 2021.

22
23                                                 Robert S. Lasnik
                                                   United States District Judge
24
25
26
27

     Motion to Dismiss   Page | - 1 -                                            Enabled Law Group
                                                                                 P.O. Box 18953
                                                                                 Spokane, WA 99228
                                                                                 (206) 445-3961
